Citation Nr: 1020848	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for dental conditions, 
for purposes of VA outpatient treatment for one-time 
correction.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for dental trauma to 
teeth nos. 30 and 31, to include for outpatient treatment 
purposes.

6.  Entitlement to an initial compensable rating for 
residuals of a nasal septorhinoplasty (also claimed as head, 
face and nose trauma and injury damage to face, mouth, lips, 
nose and teeth).

7.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to 
November 1989.

The matters on appeal come to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions dated in February 2007 
and August 2008, which, in pertinent part, denied service 
connection for a stomach ulcer, for sleep apnea, and for 
dental trauma for dental treatment purposes and granted 
service connection for degenerative disc disease of the 
lumbar spine and for residuals of a nasal septorhinoplasty 
and assignment of initial 10 percent and noncompensable 
disability ratings, respectively, effective December 1, 2005.  

As the appeal arises from a request for higher initial 
ratings following the grant of service connection for 
degenerative disc disease of the lumbar spine and for 
residuals of a nasal septorhinoplasty, the Board has 
characterized these issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

In March 2010, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a copy of the transcript is in the record.

Except of service connection for dental conditions for 
purposes of VA outpatient dental treatment for one-time 
correction, the remaining issues on appeal are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further 
action, on his part, is required.


FINDING OF FACT

The evidence shows that the Veteran served on active duty for 
180 days prior to the Persian Gulf War and was discharged 
under honorable conditions and, although he was provided a 
dental examination within 90 days prior to separation, 
further dental care was required; and there is no evidence in 
the claims file that he was given written notice of the 
eligibility requirements for VA outpatient dental treatment 
prior to his discharge from service.  


CONCLUSION OF LAW

The criteria for service connection for dental conditions for 
purposes of VA outpatient dental treatment for one-time 
correction have been met.  38 U.S.C.A. §§ 1131, 1712, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.381, 
4.150, 17.161 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Initially, given the Board's favorable disposition of the 
Veteran's claim for service connection for VA outpatient 
dental treatment for one-time correction of dental 
conditions, the Board finds that all notification and 
development action needed to fairly adjudicate this issue on 
appeal has been accomplished.  

II. Analysis

The Veteran asserts that, when he injured his nose on October 
20, 1987, he also injured teeth nos. 30 and 31, for which he 
has been told that he needs dental implants.  In this regard, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  
Replaceable missing teeth may be service connected solely for 
the purpose of determining entitlement to dental examinations 
or outpatient dental treatment.  See Simington v. West, 11 
Vet. App. 41 (1998).  In general, treatment for service-
connected, noncompensable dental disabilities is rendered on 
a one-time correction basis, if an application is made within 
90 days of discharge from service.  Effective October 8, 
2008, the time for submitting an application was changed to 
180 days if other provisions are met.  See 73 Fed. Reg. 
58,575 (Oct. 8, 2008). 

Under 38 U.S.C. §1712(a)(2), members of the Armed Forces who 
are to be released from service are to be given written 
notice of the eligibility requirements for VA outpatient 
dental treatment.  Such notice is to be signed by the member, 
or shall include a certification that the member refused to 
sign.  However, except for a notation of Class II, Type II on 
his separation examination report, the claims file does not 
reflect whether the Veteran was actually given written notice 
of the eligibility requirements for VA outpatient dental 
treatment.  To be eligible, a non-Persian Gulf War veteran 
must have served no less than 180 days, service must be 
"other than dishonorable," and the certificate of discharge 
or release does not bear a certification that the Veteran was 
provided a complete dental examination and all indicated 
appropriate dental treatment within 90 days of 
discharge/release.  If there is no certification of record, 
the time limit is not considered to have started, that is, it 
is tolled.  Mays, 5 Vet. App. at 306.  

Based on a review of the evidence, the Board finds that 
service connection for the purpose of VA outpatient dental 
treatment for one-time correction of the Veteran's 
noncompensable dental conditions for outpatient dental 
treatment is warranted.  The Veteran's DD Form 214 shows that 
he served on active duty from December 1985 to November 1989 
(i.e, for more than 180 days prior to the Persian Gulf War), 
and was discharged under honorable conditions and includes a 
certification that that he was provided a complete dental 
examination on November 17, 1989, ten days prior to 
separation.  However, the DD Form 214 clearly reflects that 
further dental care was required and that the Veteran was in 
a Class II dental condition.  Although his original 
disability claim was received on December 1, 2005, more than 
90 days after his discharge from service, the evidence of 
record fails to show that the Veteran was given written 
notice of the eligibility requirements for VA outpatient 
dental treatment prior to his discharge from service on 
November 27, 1989.  As such, the time limit for filing an 
application is tolled under the holding in Mays.  Therefore, 
resolving all doubt in the Veteran's favor, the Board finds 
that service connection for the Veteran's noncompensable 
dental conditions, is warranted, for outpatient dental 
treatment for the purpose of one-time correction only.  38 C. 
F. R. §§ 3.102, 17.161(b).


ORDER

Service connection for dental conditions, for purposes of VA 
outpatient dental treatment for one-time correction, is 
granted.


REMAND

Service Connection for Sleep Apnea and Hypertension

Initially, during the March 2010 hearing, the Board ruled 
that a September 2008 VA Form was a timely-filed notice of 
disagreement with respect to an August 2008 rating decision, 
denying his claims for service connection for sleep apnea and 
for hypertension.  As such, he must be furnished a statement 
of the case (SOC) that addresses his claims.  See 38 C.F.R. § 
19.29 (2009); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  An SOC with respect to these issues has never been 
issued.  Consequently, these matters must be remanded for the 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of an issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2009). 

Higher Initial Rating Claims

During his Board testimony, the Veteran asserted that the 
January 2007 VA examinations were inadequate for rating 
purposes and requested new examinations.  In support, he 
indicated that the VA spine examiner did not perform range of 
motion studies and that the VA nose examiner pulled his 
nostrils open allowing the Veteran to breathe all right, but 
that, if the examiner had not pulled out his nostrils, the 
Veteran would not have been able to breathe normally and 
would have had to breathe through his mouth thereby showing 
how disabling his disability really is.  He also indicated 
that both of his service-connected disabilities are worse.  
Consequently, the Board finds that there is credible evidence 
that the Veteran's service-connected disabilities are 
manifested by more symptoms than reflected in the last VA 
examination reports.  Hence, another VA examination to 
determine the current severity of his service-connected nose 
and low back disabilities is warranted.



Service Connection for a Stomach Disorder

With regard to a claimed stomach disorder, the Veteran 
testified that he developed ulcers and gastroesophageal 
reflux disease (GERD) because of the NSAIDs that he took to 
relieve back pain or pain from other in-service injuries, 
pointing to a March 1987 note where he was prescribed 800 mg 
of Motrin to be taken three times a day following a left 
shoulder injury.  Service treatment records reflect treatment 
for gastritis and for gastroenteritis.  Post-service medical 
records show diagnoses of gastritis, GERD, and a history of 
peptic ulcer disease (PUD) diagnosed by EGD.  Under 38 C.F.R. 
§ 3.310 (which was revised effective in October 2006), 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (2009).  Such 
permits a grant of service connection not only for disability 
caused by a service-connected disability, but for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Based on the above, the Board finds that the Veteran should 
be scheduled for a stomach disorders examination to identify 
all stomach disorders found and obtain an opinion as to the 
etiology of any such disorder, to include whether such 
disorder is due to NSAIDs prescribed in service and/or 
prescribed for any service-connected disability.  See 38 
U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Service Connection for Dental Trauma

Similarly, with regard to his dental claim, the Veteran 
asserts that, when he injured his nose on October 20, 1987, 
he also injured teeth nos. 30 and 31, for which he has been 
told that he needs dental implants.  An exception to the one-
time correction provision is dental trauma resulting from 
service trauma for correction of such service-connected 
noncompensable condition under Class II(a).  See 38 C. F. R. 
§ 17.161(c).  In determining service connection, the 
condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  See 38 C.F.R. § 3.381(c).  

The record contains a Medical Duty Status Report dated 
October 20, 1987, reflecting that the Veteran was sick and 
was to remain in quarters for fourteen hours until 8:00 a. m. 
on October 21, 1987, as a result of sustaining "head trauma 
when nose struck Ammo Box while falling. . . . Rec[ommend] 
bedrest until further evaluation and treatment at morning 
sick call."  Except for a notation of "teeth & gums 
intact" on an October 21, 1987 treatment record, the claims 
file is devoid of additional dental records.  For example, a 
copy of the dental examination performed ten days prior to 
his discharge from service is not in the record.  Thus, it 
appears that most of his service dental treatment records are 
missing.  In this regard, the Board notes that the Veteran 
claims that dental repairs to affected teeth nos. 30 and 31 
were done at the dental clinic in Norfolk, Virginia; that 
over time these teeth deteriorated requiring the removal of 
both teeth; and that he requests prosthetic replacements for 
these affected teeth.  On remand, VA should make another 
attempt to obtain any additional service treatment records, 
especially his missing dental treatment records.  In 
addition, the Veteran should be asked to identify and further 
authorization so that VA may obtain pertinent records from 
dentists or other healthcare providers who have treated him 
for claimed dental trauma to teeth nos. 30 and 31.  Following 
receipt of additional evidence, and in conjunction with the 
one-time correction dental treatment granted above, the 
examiner should render an opinion indicating whether teeth 
nos. 30 and 31 are missing and, if so, whether their loss was 
due to dental trauma based on the Veteran's hearing testimony 
and history of trauma given in various statements in the 
claims file.  

The Veteran is hereby notified that failure to report to any 
such scheduled examination(s), without good cause, may result 
in denial of the claim(s).  See 38 C.F.R. § 3.655 (2009).

Prior to scheduling the Veteran for one-time corrective 
dental treatment and for examination(s), VA should also ask 
the Veteran to sign releases for workers' compensation 
records related to a July 2000 injury sustained while lifting 
boxes weighing approximately 60 to 70 pounds at an auto 
repair facility.  When VA is put on notice of the existence 
of private medical records, VA must attempt to obtain those 
records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, VA 
should request that the Veteran provide authorization to 
enable it to obtain additional private medical records, to 
include outstanding copies of records from the University of 
Tennessee Family Medical Clinic.  The claims file currently 
contains records from this medical facility dated from April 
28, 1996 through April 9, 1997.

Similarly, VA should obtain and associate with the claims 
file all outstanding VA medical records.  In this regard, the 
claims file currently includes VA treatment records from the 
Nashville VA Medical Center (VAMC) dated from May 7, 2002 to 
February 26, 2003, from April 11, 2003 to March 6, 2006, and 
from August 28, 2006 to December 14, 2007.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Hence, VA must obtain all outstanding pertinent 
VA medical records, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities. 

To ensure that all due process requirements are met, VA 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to his appeal.  In 
particular, VA should ensure that the Veteran is properly 
notified of what evidence is needed to support service 
connection on a secondary basis.  The readjudication of the 
issues remaining on appeal should include consideration of 
all evidence added to the record since the last adjudication 
of the claims.  In particular, with regard to the Veteran's 
higher initial rating claims, VA should consider whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, consistent with the facts found) pursuant to 
the Fenderson decision, cited to above, are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his 
representative an SOC on the issues of 
entitlement to service connection for 
sleep apnea and for hypertension, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on these issues.  

The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of entitlement to service 
connection for sleep apnea and for 
hypertension, a timely appeal must be 
perfected.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Nashville VAMC, prior to May 7, 2002, 
between February 26, 2003 and April 11, 
2003, between March 6, 2006 and August 
28, 2006, and since December 14, 2007.  
All records and/or responses received 
should be associated with the claims 
file.

3.  Make another attempt to obtain copies 
of the Veteran's complete service 
treatment and dental records from the 
National Personnel Records Center (NPRC).  
If efforts to obtain such records are 
unsuccessful through the NPRC, request 
such records from the Department of the 
Navy, to include the Naval Dental Clinic 
in Norfolk, Virginia, and/or other 
appropriate depository.  VA should 
provide the NPRC, service department or 
other depository with the appropriate 
information, as needed, showing service 
dates, duties, and units of assignment.  
Associate all documents obtained with the 
claims file.  All efforts to obtain these 
records, and the responses received, must 
be documented in the claims file, and 
must continue until it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.

4.  Send to the Veteran and his 
representative a letter requesting that 
he provide sufficient information, and if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent 
to the claims remaining on appeal that is 
not currently of record.  Specifically 
request that the Veteran identify 
healthcare providers who have treated him 
for claimed dental trauma and disorders 
of stomach and ask him to provide 
authorization to enable VA to obtain 
workers' compensation records due to a 
July 2000 job-related injury and all 
outstanding pertinent records from the 
University of Tennessee Family Medical 
Clinic.

The letter should also explain the type 
of evidence that is his ultimate 
responsibility to submit to establish 
service connection secondary to a 
service-connected disability and inform 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

5.  Assist the Veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

6.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for him to 
undergo a VA spine (both neurological and 
orthopedic) examination, at an 
appropriate VA medical facility.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner(s) designated 
to examine the Veteran, and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include x-rays, as 
necessary) and studies should be 
accomplished (with all findings made 
available to the examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the Veteran's 
degenerative disc disease of the lumbar 
spine.  The examiner should indicate 
which nerves are affected and whether the 
Veteran's symptoms approximate mild, 
moderate, or severe incomplete paralysis, 
or complete paralysis.  The examiner 
should also comment on the frequency and 
duration of any incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician).  If the Veteran has 
incapacitating episodes associated with 
his low back disability, the examiner 
should indicate whether, over the last 
12-month period, the Veteran's 
incapacitating episodes had a total 
duration of (a) at least 2 weeks, but 
less than 4 weeks, (b) at least 4 weeks, 
but less than 6 weeks, or (c) at least 6 
weeks.  

The orthopedic examiner should conduct 
range of motion testing of the 
thoracolumbar spine, expressed in 
degrees.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
Veteran's service-connected low back 
disability.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
lumbosacral spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  The examiner should 
comment on the effect of such symptoms on 
the Veteran's economic adaptability.  The 
orthopedic examiner should also 
specifically indicate whether there is 
any ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis 
(specifically whether the entire, or the 
entire thoracolumbar, spine is 
ankylosed).

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

7.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for him to 
undergo a VA ENT examination, at an 
appropriate VA medical facility.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays and pulmonary function 
tests, as necessary) and studies should 
be accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should indicate whether the 
symptoms associated with residuals of a 
nasal septorhinoplasty more nearly 
approximate a 50-percent obstruction of 
the nasal passage on both sides or 
complete obstruction on one side.   

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

8.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for him to 
undergo a VA spine stomach disorders 
examination, at an appropriate VA medical 
facility.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The examiner should provide details about 
the onset, frequency, duration, and 
severity of the symptoms of any stomach 
disorder found, to include GERD.  The 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any such disorder was incurred in or 
aggravated by service or had its onset 
within one year of the Veteran's 
discharge from service on November 27, 
1989, to include due to prescription of 
NSAIDs for pain.  The examiner should 
further comment on whether, and to what 
extent, such disorder(s) was proximately 
caused by or worsened beyond its natural 
progression by any service-connected 
disability, to include due to 
prescription of NSAIDs for pain.  The 
Veteran is currently service-connected 
for residuals of a nasal septorhinoplasty 
and for degenerative disc disease of the 
lumbar spine.

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.  If any 
requested opinion cannot be given, the 
examiner should state the reason(s) why.

9.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for him to 
undergo a VA dental examination, at the 
time he receives one-time corrective 
treatment.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

Based on examination findings, medical 
principles, and historical records, 
including available service treatment 
records, the examiner should indicate 
whether teeth nos. 30 and 31 are missing.  
If so, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that their loss was due to 
the dental trauma received on October 20, 
1987, as described by the Veteran during 
his hearing and in a VA Form 21-4138 
dated April 4, 2008, or is otherwise 
related to service.

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.  If any 
requested opinion cannot be given, the 
examiner should state the reason(s) why.

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the service-connection 
claims, to include on a direct, 
presumptive and secondary basis, if 
warranted, and the initial rating claims, 
to include on an extraschedular basis, in 
light of all pertinent evidence and legal 
authority.  With regard to the higher 
initial rating claims, VA should document 
its consideration of whether referral for 
an extraschedular and whether "staged" 
rating, pursuant to the Fenderson 
decision, cited to above, are warranted.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


